Citation Nr: 0021797	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left middle finger with fracture of the 
proximal interphalangeal joint and weak grip, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from May 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The residuals of the veteran's service-connected gunshot 
wound of the left middle finger with a fracture of the 
proximal interphalangeal joint and weak grip is manifested by 
pain, a flexion contracture of the left middle finger of the 
distal two phalangeals of approximately 45 degrees, and an 
inability to grasp objects.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a gunshot wound of the left middle finger 
with fracture of the proximal interphalangeal joint and weak 
grip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 
8514 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  After reviewing the evidence of record, the Board 
finds that the RO has taken appropriate steps to develop the 
evidence and that no further action is required to meet the 
duty to assist the veteran in this regard.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records reveal treatment for a gunshot wound 
of the veteran's left third finger; the diagnosis was 
fracture, compound, comminuted, proximal phalanx, third left 
finger, with no artery or nerve involvement.  

At a February 1953 VA examination, the veteran complained of 
limited motion of the middle finger of the left hand as well 
as numbness and tingling in the finger.  On examination, the 
middle finger was maintained in flexion at the proximal 
interphalangeal joint.  Range of motion of the finger was 20 
degrees, from 140 degrees to 110 degrees.  The diagnosis was 
a fracture, compound comminuted, proximal phalanx middle 
finger, left, involving the proximal interphalangeal joint, 
old, with limitation of motion of the middle finger.

At a July 1990 VA examination, the veteran had ankylosing of 
the middle interphalangeal joint to 60 degrees.  The examiner 
noted a sensory deficit in this finger and of the index 
finger of the left hand that "had its onset approximately 
one year ago with a stroke."  Decreased grip strength in the 
"nondominant" left hand was also noted.

At a January 1992 VA examination, the veteran complained that 
he could not move his left middle finger.  On examination, a 
nearly fixed contracture of the proximal interphalangeal 
joint at 85 degrees of flexion and digital interphalangeal 
joint at near full extension of the left middle finger was 
found.  The diagnosis was flexion contractures of the left 
3rd and 4th fingers.

At a November 1992 VA orthopedic examination, the examiner 
found that the veteran's left long (middle) finger was 
ankylosed at 45 degrees; the distal phalangeal joint had 
passive motion.  It was noted that the veteran had lost 
mechanical advantage of the distal phalangeal joint, 
adversely affecting the strength of his grip.  The diagnosis 
was ankylosed left long finger (middle finger).

Electromyogram studies performed in December 1992 and 
September 1994 were consistent with mild left carpal tunnel 
syndrome.  There was no evidence of cervical radiculopathy.

At an October 1994 VA hand and peripheral nerves examination, 
the veteran stated that his left middle finger was immobile 
and numb; he also complained of tingle paresthesia in his 
left mile finger.  Objective findings revealed an anatomical 
defect of a fixed fracture of the left middle finger with an 
ulnar deviation.  The veteran was unable to flex or extend 
his left middle finger.  He was also unable to grasp or hold 
objects with his left middle finger, and used his thumb and 
index finger to hold objects in his left hand.  The diagnosis 
was left middle fracture, service connected and severe 
disability in stated digit secondary to immobility and 
painful paresthesias.

In a letter received in July 1997, the veteran's private 
physician stated that he suffered from degenerative joint 
changes and limitations in range of motion of the left middle 
finger.

At an August 1997 VA examination, the veteran complained of 
weakness in the left hand, particularly the left middle 
finger.  Examination revealed a flexion contracture of his 
left middle finger in the distal two phalanges at 45 degrees; 
he could hardly extend or flex the finger.  The examiner 
stated that the veteran had basically lost the use of the 
middle finger of his left hand.  It was noted that the 
veteran had an early Dupuytren's contracture of his left hand 
as well as with a 50 percent loss of strength.  The examiner 
remarked that his grasping ability was decreased by about 50 
percent, and he had no use of his middle finger at all and a 
50 percent decrease in strength of his left hand, "more due 
to the Dupuytren's contracture I think than the injury to his 
finger."  The diagnosis was loss of use of left middle 
finger with flexion contraction of 45 degrees and an early 
Dupuytren's contracture resulting in a loss of strength of 
about 50 percent and decreased dexterity.

At a December 1997 VA examination, the veteran had a flexion 
contracture of the left middle finger of the distal two 
phalangeals of approximately 45 degrees.  He was unable to 
extend the finger, even with the examiner's help.  He had 
poor use of the middle finger and had marked decreased 
strength in the middle finger.  He had difficulty grasping 
objects and buttoning his clothes.  He was unable to oppose 
the thumb and middle finger of the left hand and on further 
examination he had Dupuytren's contracture involving the 
fifth or small finger flexor tendon and involving the flexor 
tendon of the thumb on the left hand.  The impression was 
loss of the use of the left middle finger, flexion 
contracture, and, Dupuytren's contracture involving the 
flexor tendon of the fifth (small) finger and of the thumb of 
the left hand.  The examiner opined that "the Duputryen's 
contracture is not caused by the gunshot wound to his hand.  
That is a separate medical problem and I do not see any 
Dupuytren's contracture of the right hand."

At his June 2000 Board hearing, the veteran testified that he 
could not grasp objects with his left hand.  He also stated 
that pain from his left hand and arm would awaken him at 
night.  

The veteran's left middle finger disability is rated under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8514.  
Complete paralysis of the musculospiral nerve (radial nerve), 
without the ability to extend the hand at the wrist, extend 
the proximal phalanges of the fingers, extend the thumb, or 
make lateral movement of the wrist warrants a 60 percent 
evaluation.  Incomplete paralysis of the musculospiral nerve 
warrants a 40 percent evaluation if the nondominant hand has 
severe paralysis, and a 20 percent evaluation if the 
nondominant hand has either moderate or mild paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8514.

The veteran's left finger disability had previously been 
rated under Diagnostic Code 5226.  According to Diagnostic 
Code 5226, ankylosis of the middle finger warrants a 10 
percent evaluation.  Amputation of the middle finger with 
metacarpal resection (more than one-half the bone loss) 
warrants a 20 percent evaluation under 38 C.F.R. 4.124a, 
Diagnostic Code 5154.

The Board notes that the veteran is currently receiving the 
maximum disability evaluations available under Diagnostic 
Codes 5154 and 5226.  Therefore, while the Board acknowledges 
that the veteran's left middle finger disability results in 
loss of ability to grasp objects and perform some functions 
with his left hand, a higher evaluation, even including the 
provisions of 38 C.F.R. §§  4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995) is not available under Diagnostic Codes 
5154 or 5226.  In this regard, the Board also notes that the 
August 1997 VA examiner opined that the veteran's left hand 
grasping and strength deficits were "more due to the 
Dupuytren's contracture I think than the injury to his 
finger."  Additionally, medical findings, including 
electromyogram studies performed in December 1992 and 
September 1994, have not shown that the veteran has severe 
paralysis of the musculospiral nerve that would warrant a 40 
percent disability rating under Diagnostic Code 8514.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a gunshot wound of the left middle finger with fracture of 
the proximal interphalangeal joint and weak grip.

The Board notes that VA examiner's have indicated that the 
veteran has lost strength and functional ability of his left 
hand.  Inasmuch as the veteran is claiming impairment in 
other fingers, the Board notes that records dating back to 
1953 show injury only to the left middle finger.  Further, no 
physician has indicated that disability other than the left 
middle finger is related to the veteran's service injury, and 
such a claim would be not well-grounded at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's left middle finger disability has resulted 
in frequent hospitalizations or caused a marked interference 
in the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board has considered the issue on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit a more 
favorable determination.


ORDER

An evaluation in excess of 20 percent for residuals of a 
gunshot wound of the left middle finger with fracture of the 
proximal interphalangeal joint and weak grip, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

